Citation Nr: 1411972	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to November 26, 2007, for the grant of service connection for asbestosis.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at March 2010 and November 2012 hearings before the undersigned Veterans Law Judge (VLJ) held in Washington, D.C.  

In March 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in May 2013.  That month, the Veteran was informed that the Board had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and advised him that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran submitted a waiver of the remaining submission period and additional evidence for consideration.  Thus, adjudication of the appeal may proceed.

An April 2011 Board decision declined to reopen the issue of entitlement to service connection for a heart disability.  Consequent to a May 2013 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board. 

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The reopened issue of entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Construing the evidence liberally, the Veteran's claim for service connection for asbestosis was received by VA on October 18, 2001. 

2.  The evidence shows that the Veteran's asbestosis manifested on June 6, 2002.

3.  A February 2005 Board decision denied service connection for a heart disability; within the appellate period, the Veteran did not appeal that decision to the Court.

4.  Evidence submitted since the February 2005 Board decision raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 6, 2002, but no earlier, for the grant of service connection for asbestosis are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The February 2005 Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a heart disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  November 200, November 2003, and April 2004 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not formally notified of regulations pertinent to the establishment of an effective date and of the disability rating, he is not prejudiced by this lack of notice as the preponderance of the evidence is against the assignment of an effective date earlier than that granted by the decision below.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The June 2008 and June 2010 VA examinations and May 2013 VHA opinion are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and/or severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board thus finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The record does not indicate that additional evidence is available but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Effective Date Claim

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  Claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013). 

In DeLisio v. Shinseki, 25 Vet. App. 45, the Court found that

[a]n effective date generally can be no earlier than the "facts found."  38 U.S.C. § 5110(a) (holding that "the effective date of an award . . . shall be fixed in accordance with the facts found").  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2013) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"); see also Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed.Cir.2008) (finding the effective date provisions of 38 C.F.R. § 3.400 "consistent with 38 U.S.C. § 5110"); Livesay v. Principi, 15 Vet. App. 165, 171 (2001) (en banc) (rejecting argument that 38 C.F.R. § 3.400(q) (stating that the effective date for reopened claim is the "date of receipt of the new claim or [the] date entitlement arose, whichever is later") is inconsistent with 38 U.S.C. § 5110(a)).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when disability "manifested itself under . . . all of the 'facts found' " and to assign an effective date for benefits accordingly); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date"); cf. Ross v. Peake, 21 Vet. App. 528, 533 (2008) (holding that "when that additional disability was acquired or became manifest, if later than the date of application, necessarily would control the effective date for an award").

DeLisio, 25 Vet. App. at 51-52.

In its July 2010 rating decision, the RO concluded that November 26, 2007, was the appropriate effective date for grant of service connection for asbestosis, finding that it was the date on which the Veteran's claim for service connection for asbestosis was received by the RO.  However, in a September 2011 statement in support of his claim, the Veteran asserted that his October 2001 claim clearly shows an intention to claim service connection for asbestosis, as references to asbestosis are made in Blocks 17 and 20 on the VA Form 21-526.  To that end, he asserts that the RO's reference to asbestos in the November 2001 duty-to-assist letter also reflects that even if not clearly claimed, VA should have inferred a claim for service connection for asbestosis at that time.

The Board agrees that the Veteran's October 2001 claim document, when liberally construed, constitutes a claim for service connection for asbestosis.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  The language on the VA Form 21-526 indicates that the Veteran was "claiming disability due to exposure to asbestos, first sign of manifestation in [August 1996]," and then makes reference to "asbestosis dilated (congestive) cardiomyopathy and CHF."  Thus, ultimately, the first communication from the Veteran with respect to a claim for service connection for asbestosis was received by VA on October 18, 2001.  There is no other document which could be considered a claim prior to that date.  Therefore, the Board finds that October 18, 2001, is the date of the Veteran's claim for service connection. 

Further, the evidence establishes that the date entitlement first arose was June 6, 2002.  This is the date of the physical examination on which the Veteran's private physician's July 2002 letter was based.  In that letter, which reiterated the June 2002 clinical findings, the physician stated that the chest X-ray showed pleural thickening consistent with asbestos-related disease.  Later records, including one dated in December 2002, show diagnoses of and treatment for pulmonary asbestosis.

The record, however, does not show that the Veteran's asbestosis manifested prior to June 6, 2002.  The Veteran has asserted that chest X-rays dated as far back as 1996 show pulmonary changes consistent with asbestos exposure.  But these X-rays only show calcified granulomas in the lungs, not pleural thickening.  Review of the claims file shows that a January 1996 private chest X-ray, interpreted in February 1996, noted evidence of calcified granuloma.  Critically, this report has blank sections in which notations could be made of evidence of pleural abnormalities consistent with pneumoconiosis, or pleural thickening of the diaphragm, costophrenic angle, or chest wall can be noted, but the report does not show any notations that such findings were made.  Further, the accompanying records do not suggest that any physician made a correlation between the Veteran's chest X-rays and his history of asbestos exposure.  To that end, a June 1996 letter from a law firm indicating that the results of that chest X-ray were "positive for asbestosis of the lungs" is of no probative weight; the members of that law firm, like the Board and the Veteran, have no medical training sufficient to allow them to make such medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Subsequent records also do not show evidence of asbestos-related disease in the 1990s.  August and November 1996 chest X-rays continued to show multiple calcified granulomas; the November 1996 chest X-ray report compared these two tests with the January 1996 chest X-ray, and noted that calcified granulomas were present on each occasion, but that only the size of the cardiac silhouette had changed.  It is also noted that a December 1998 private evaluation, which considered the November 1996 chest X-ray, specifically noted that there were "[n]o plural abnormalities consistent with asbestos-related disease," and evidence of an enlarged heart but without "evidence of asbestos-related disease."  A January 1997 record noted the Veteran's reported history of asbestosis, but did not diagnose asbestos-related disease; instead, the need for a pulmonary referral was noted.  A June 1997 consultation request reiterates a March 1997 report which, while noting a reported history that the Veteran had asbestosis, the physician saw "no [medical evidence] of that condition."  Another June 1997 private treatment record noted that there was no evidence of asbestos related disease on a January 1997 chest X-ray.

To that end, the May 2013 VHA specialist opinion stated that the 1996 reported interpretation of the chest X-ray has been thoroughly discussed, but the X-ray itself only showed granulomas.  At best, the VHA specialist found, these were a very rare manifestation of asbestos and much more likely to represent an old infection or other dust exposure, as compared with the June 2002 interpretation showing asymmetric pleural thickening consistent with asbestos pleural disease.  In sum, the VHA specialist concluded, the Veteran had documented evidence of probable pleural manifestations of asbestos exposure as early as 2002.  No convincing evidence was of record of asbestos lung or pleural diseases, or asbestosis, dated prior to that time; if the disability began at the technical/visible manifestations of disease, then the Veteran's disability began in 2002.  

The Board finds the May 2013 VHA specialist opinion probative.  Indeed, relevant case law holds that the Board to determine when disability "manifested itself under . . . all of the 'facts found" and to assign an effective date for benefits accordingly."  See McGrath, 14 Vet. App. at 35; Ellington, 541 F.3d at 1369.  Here, the first date on which the findings on the Veteran's chest X-ray were read and referred to as asbestos related is June 6, 2002.  It is especially compelling that no reference to asbestos was made other than to the Veteran's reported history until that time, except by the aforementioned law firm, which the Board has noted does not have the capacity to make such medical determinations.  Indeed, the three 1996 X-rays are all devoid of the specific clinical finding - pleural thickening - on which basis the initial diagnosis of asbestos-related disease was made in June 2002.  On the basis of this evidence, the Board finds that the date entitlement arose is June 6, 2002, the date of the first chest X-ray showing pleural thickening consistent with asbestos exposure and that the preponderance of the evidence is against entitlement to service connection prior to that date. 

Ultimately, the Board finds that Veteran's claim was received by VA on October 18, 2001, and the date entitlement arose was in June 6, 2002.  Thus, the proper effective date for the award of service connection for asbestosis is June 6, 2002.  38 C.F.R. § 3.400.

This decision grants an effective date of June 6, 2002 for service connection for asbestosis.  However, because there is no documentary medical or other evidence of asbestosis dated prior to June 6, 2002, the preponderance of the evidence is against the assignment of an effective date prior to that date; there is no doubt to be resolved; and an effective date prior to June 6, 2002 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claim

Pertinent procedural regulations provide for reopening a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id.  

Service connection for a heart disability was denied in a February 2005 Board decision.  The Veteran did not appeal this decision to the Court.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013).  The February 2005 Board decision is final.

The basis of the prior final denial with respect to the claim for service connection for a heart disability was the Board's findings that although the Veteran had been exposed to asbestos during service, his cardiomyopathy both manifested many years after service separation, and resulted from his chronic alcohol use, not his asbestos exposure.  Evidence submitted and obtained since the February 2005 Board decision includes but is not limited to a March 2007 private nexus opinion, the June 2008 and June 2010 VA examination reports, and two treatise articles discussing potential links between asbestosis and congestive heart failure, and asbestosis and heart enlargement, respectively.  The March 2007 private opinion tends to suggest a relationship between the Veteran's asbestosis and his cardiopulmonary disease.  Considering this opinion along with the June 2008 and June 2010 VA examination reports, which each contain opinions as to the nexus between the Veteran's cardiomyopathy and his service-connected asbestosis, the Board finds that new and material evidence has been submitted since the February 2005 Board decision.  The Veteran's claim of service connection for a heart disability thus must be reopened.


ORDER

An effective date of June 6, 2002, but no earlier, for the grant of service connection for asbestosis is granted, subject to the applicable regulations concerning the payment of monetary benefits.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a heart disability is reopened; to that extent only, the appeal is granted.


REMAND

The Board finds the June 2010 VA examiner's opinion inadequate as it does not offer a nexus opinion as to the relationship between the Veteran's heart disability and service or his service-connected disabilities.  Especially because the Veteran has several service-connected disabilities, including his asbestosis, consideration must be given not only to whether his heart condition is directly related to service, but also to whether it was caused or aggravated by a service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  In light of the need for a medical opinion based on the Veteran's entire medical history, both as to whether there is a direct or secondary nexus between the Veteran's heart condition, his military service, and a service-connected disability, the Board finds that this matter must be remanded to obtain an addendum to the June 2010 VA examination report.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the issue of entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to a service-connected disability is REMANDED for the following actions:

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records, send the Veteran's claims folder to the examiner who conducted the June 2010 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the June 2010 VA examination report that specifically addresses the following issues, and provides a complete rationale for any opinion stated.  

As a threshold issue, the examiner should address whether the Veteran's heart disability, to include cardiomyopathy, is at least as likely as not (1) directly related to his military service, (2) caused by (the direct result of) a service-connected disability, (3) aggravated (beyond the natural progression of the condition) by a service-connected disability.

The examiner is also asked to consider whether the Veteran's heart disability may be directly or proximately related to another factor, including but not limited to the Veteran's history of alcohol use as documented in the claims file, to include August 1996 records diagnosing congestive heart failure; a February 1997 private treatment record discussing "alcoholic cardiomyopathy suspected, with long history of drinking, including currently, with a several year break;" a March 2001 email from the White Lung Association; and an April 2001 email referencing "if it had been alcoholic cardiomyopathy."  

Finally, the examiner is asked to comment on the March 2007 private opinion, the June 2008 VA examination reports, and the medical treatises discussing a link between asbestosis, cardiomyopathy, and heart enlargement, as they relate to the nexus between the Veteran's heart disability, his military service, and his service-connected disabilities.  

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


